Name: Commission Decision of 21 March 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to jerseys, pullovers, slip-overs, twinsets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, cotton or man-made textile fibres, falling within subheading ex 60.05 A of the Common Customs Tariff, originating in Yugoslavia and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-04-25

 nan